DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of US PAT 11216957 B2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24 of US PAT 11216957 B2. 
Claims 23-24 of the instant application include all of the limitations of claims23-24, respectively, of US Patent 11216957 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claim 17/534,245 are to be found in patent claim 11216957 B2 (as the instant application claims 23-24 fully encompasses patent claim 23-24).  The difference between the instant application claims 23-24 and the patent claim 23-24 lies in the fact that the patent claim includes more elements and is thus much more specific.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060045185 A1 (Kiryati), in view of US 20150222919 A1 (Licata) and in further view of US 20160005281 A1 (Laska) and CN 104137146 B (Wang). 
Regarding Claims 1, 23-24, Kiryati teaches:
A method for a video, comprising: generating a current motion grid comprising a plurality of elements by storing in each element of the current motion grid an indication of whether there is a change between corresponding elements of at least two images of the video; wherein the indication is determined based on whether a number of changed pixels between the corresponding elements exceeds a predetermined threshold; providing a motion model including a plurality of elements, wherein the motion model is generated by accumulating information from motion grids obtained from the video; comparing at least one element of the current motion grid to a corresponding element of the motion model; and determining whether there is motion deviation in accordance with the result of the comparison (Kiryati: Figs: 1-2, an abnormal detection system and method that takes video streams, image frames out of the video stream are analyzed for abnormal motions; [0028] each frame may be divided into macro blocks and each macro block may contain minimum 2 pixels, 16x16 pixels; [0030] a motion feature is extracted for each macro block; [0031] a statistical model of motion is generated prior for abnormal detection and is used for motion comparison (Fig. 2 module 32) vs. a predetermined threshold (Fig. 2 table 34); an abnormal motion alert may be given (Fig. 1 module 20)).
Kiryati does not illustrated explicitly on frame, motion grids and elements of each motion grid. However, Licata teaches (Licata: Figs. 2-5, an illustration of a frame is divided into motion grids, each motion grid may have 1+ elements, motion feature of each grid is accumulation of all elements of the particular grid, and each frame motion score is computed based on motion grids as further illustrated in Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Kiryati with frame, motion grids and elements of each motion grid as further taught by Licata. The advantage of doing so is to provide a mechanism of identify abnormal conditions quick based on salient features to eliminate cumbersome and time consuming process to review surveillance video (Licata: [0002]-[0003]).
Kiryati does not teach explicitly on storing in each element of the current motion grid an indication of whether there is a change between corresponding elements of at least two images of the video; wherein the indication is determined based on whether there is at least a predetermined number of changed pixels between the corresponding elements. However, Laska teaches (Laska: Figs. 11 and [0222]-[0224], a predetermined motion detection threshold is used to trigger recording).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Kiryati as modified with storing in each element of the current motion grid an indication of whether there is a change between corresponding elements of at least two images of the video; wherein the indication is determined based on whether there is at least a predetermined number of changed pixels between the corresponding elements as further taught by Laska. The advantage of doing so is to provide a mechanism of identify meaningful segments of the video stream and to present them to the reviewer in an efficient, intuitive, and convenient manner.  Human-friendly techniques for discovering and presenting motion events of interest both in real-time or at later time are in great need video (Laska: [0005]-[0006]).
Kiryati does not teach explicitly on determining motion based on number of changed pixel between the corresponding elements exceeds a predetermined threshold. However, Wang teaches (Wang: Figs. 6-7 and description of Figs. 6-7, images are divided into MxM blocks, corresponding blocks are compared on motion pixels and changes are determined based on motion change of the number of pixels are larger than the threshold). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Kiryati as modified with determining motion based on number of changed pixel between the corresponding elements exceeds a predetermined threshold as further taught by Wang. The advantage of doing so is to provide a mechanism of determining motion blocks for image update to save required bandwidth (Wang: Abstract).
Regarding Claim 2, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, further comprising: comparing at least one element of a current motion grid, generated in the generating, to a corresponding element of the motion model; and determining whether there is motion deviation in accordance with the result of the comparison (Laska: Figs. 3-6).
Regarding Claim 3, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified further teaches:
The method of claim 2, comprising triggering an event when it is determined that there is motion deviation (Kiryati: Fig. 1, abnormal motion trigger an alert).
Regarding Claim 4, Kiryati as modified teaches all elements of Claims 1-3. Kiryati as modified further teaches:
The method of claim 3, comprising triggering the event only when the number of deviating elements exceeds a predetermined threshold (Kiryati: Fig. 6 and [0062]).
Regarding Claim 5, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified further teaches:
The method of claim 2, further comprising outputting information identifying the deviating element on the current motion grid (Kiryati: Figs. 1-2, comparing current elements vs. statistical model for deviating elements).
Regarding Claim 6, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified  further teaches:
The method of claim 2, further comprising updating the motion model by including the deviating element in the motion model when instructed to do so by a user (Laska: Fig. 11D, a motion model is updated by adding or removing clusters (i.e. motion grids)).
Regarding Claim 7, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified does not teach explicitly on updating the motion model by including the deviating element in the motion model when instructed to do so by a user. However Laska teaches:
The method of claim 1, further comprising incrementally updating the motion model by adding further motion grids related to the video (Laska: Fig. 11D, a motion model is updated by adding or removing clusters (i.e. motion grids)).
Regarding Claim 8, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein each of the captured images is divided into a grid comprising a plurality of elements, the grids having the same dimensions as the current motion grid (Kiryati: [0028] each frame may be divided into macro blocks and each macro block may contain minimum 2 pixels, 16x16 pixels).
Regarding Claims 9-11, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein the indication is 'true' ('1') or 'false' ('0') (Kiryati: Figs. 1-2, the comparison of current vs. statistical model with a predetermined thresholds are either indicating a normal or abnormal condition, where one may choose true as “1” and false as “0”).
Regarding Claim 12, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified further teaches:
The method of claim 2, wherein the current motion grid is obtained from a live video recorded by a video camera (Kiryati: Figs. 1-2).
Regarding Claim 13, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein the motion model is generated by obtaining a series of motion grids from the video and storing an indication in each element of the motion model on whether a change is indicated in any of the corresponding elements of the series of motion grids (Licata: Figs. 2-5).
Regarding Claim 14, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified further teaches:
The method of claim 2, wherein the images used for generating the motion model appear earlier in the video than the images used for generating the current motion grid (Kiryati: Figs. 1-2).
Regarding Claim 16, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein the motion model has the same dimensions as the current motion grid (Kiryati: [0028], motion model may have 16x16 macro blocks or 2 pixel macro blocks, where the comparison are on macro block level as in Figs. 5-6).
Regarding Claim 17, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein the motion model is obtained from a certain time interval of the video sequence (Laska: Figs. 9A-9BB).
Regarding Claim 18, Kiryati as modified teaches all elements of Claims 1/17. Kiryati as modified further teaches:
The method of claim 17, wherein the time interval is defined by a time of the day and/or day of the week (Laska: Figs. 9A-9BB).
Regarding Claim 19, Kiryati as modified teaches all elements of Claims 1-3. Kiryati as modified further teaches:
The method of claim 3, wherein the triggering the event comprises at least one of setting a flag, setting a value of a bit, raising an alarm, and outputting a notification (Kiryati: Fig. 1-2, alert on abnormal).
Regarding Claim 20, Kiryati as modified teaches all elements of Claims 1-3. Kiryati as modified further teaches:
The method of claim 3, wherein the triggering of the event causes notifying a user that motion deviation is detected (Kiryati: Fig. 1-2, alert on abnormal).
Regarding Claim 21, Kiryati as modified teaches all elements of Claims 1-2. Kiryati as modified further teaches:
The method of claim 2, wherein the corresponding elements have the same location on each grid defined by a row and a column (Licata: Figs. 2-5).
Regarding Claim 22, Kiryati as modified teaches all elements of Claim 1. Kiryati as modified further teaches:
The method of claim 1, wherein the video comprises a surveillance video (Kiryati: [0066], for real-time multi-camera surveillance or observation systems).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060045185 A1 (Kiryati), in view of US 20150222919 A1 (Licata) and in further view of US 20160005281 A1 (Laska), CN 104137146 B (Wang) and US 20030219146 A1 (Jepson).
Regarding Claim 15, Kiryati as modified teaches all elements of Claims 1/13. Kiryati as modified does not teach explicitly on the series of motion grids is obtained from motion grid metadata generated in advance and stored in a database. However, Jepson teaches:
The method of claim 13, wherein the series of motion grids is obtained from motion grid metadata generated in advance and stored in a database (Jepson: Figs. 4-5 and 19A-D, motion detection uses polybone of objects, where the polybone is equivalent to metadata of motion object) .
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Kiryati as modified with the series of motion grids is obtained from motion grid metadata generated in advance and stored in a database as further taught by Jepson. The advantage of doing so is to provide an efficient visual image analysis method for detecting an arbitrary number of moving things in an image sequence, and for reliably tracking the moving objects throughout the image sequence even when they occlude one another (Jepson: [0002]-[0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649